Opinion issued June 8, 2009










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-01002-CR
____________

IN RE BRYAN WILLIAMS, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator, Bryan Williams, filed a petition for writ of mandamus complaining
that respondent (1) trial court has not provided him with trial records for cause number
1008723.  We dismiss the petition for lack of jurisdiction.  (2)

This Court has mandamus jurisdiction against a district court judge or county court
judge in our district, and all writs necessary to enforce our jurisdiction. (3) We have no
authority to issue a writ of mandamus unless such is necessary to enforce our jurisdiction.    See Tex.
Gov't Code Ann. § 22.221 (Vernon 2008).    
 This Court issued an opinion affirming relator's conviction in cause number
1008723 on April 19, 2007.  Our  mandate issued on February 26, 2008.  See Williams
v. State, 2007 WL 1153041 (Tex.App.--Houston [1st Dist.], pet'd  ref'd), mem. op.,
not designated for publication).  We no longer have plenary jurisdiction
overthedirectappeal.  See Tex. R. App. P. 19.  Accordingly, the petition for writ of
mandamus is dismissed for lack of jurisdiction.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Sharp and Taft. (4)
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator does not name the trial court judge.  Relator's petition does not contain a
certificate of service for the respondent.  See Tex. R. App. P. 9.5.  
2.    	Relator does not name the trial court judge.  Relator's petition does not contain a
certificate of service for the respondent.  See Tex. R. App. P. 9.5.  
3.     This Court has no authority to issue writs of mandamus in criminal law matters pertaining
to post conviction habeas corpus proceedings seeking relief from final felony judgments. 
That jurisdiction lies exclusively with the Texas Court of Criminal Appeals.  See Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d
481, 483 (Tex. Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717-18 (Tex.
App.--Houston [1st Dist.] 2001, orig. proceeding); Tex. Code Crim. Proc. Ann. art. 11.07,
§ 3 (Vernon 2008).
 
4.    	The Honorable Tim Taft, retired justice, Court of Appeals for the First
District of Texas, participating by assignment.